DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3: 
Claim 3 recites the limitation "the at least one aerogel insulation layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks antecedent basis because it is unclear if the “the at least one aerogel insulation layer” recited in line 3 refers to the “an aerogel layer” recited in claim 1, line 3; or if the “the at least one aerogel insulation layer” recited in line 3 is a second additional aerogel layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US 2010/0187237 A1).

Claim 1:
Brooks discloses a method of installing an insulation product on a vessel (abstract, para [0088]), the method comprising securing an aerogel layer (113) around the vessel (111) (fig. 8, para [0065]); positioning a constraining layer (third intermediate layer) around the aerogel layer (113) (fig. 8, para [0065]); and securing a protective cladding layer (115) around the aerogel layer (113) and the constraining layer (third intermediate layer) (fig. 8, para [0065]).

Claim 2:
Brooks discloses the method of installing an insulation product on a pipe or vessel of claim 1, further comprising positioning a vapor barrier layer (117) around the constraining layer (third intermediate layer) (fig. 8, para [0065]).
Examiner note: The vapor barrier layer (117) directly engages the outer surface of the protective cladding layer (115) which surrounds the constraining layer (third intermediate layer); therefore, the vapor barrier layer is positioned around the constraining layer as required of claim 2.

Claim 4:
Brooks discloses the method of installing an insulation product on a pipe or vessel of claim 1, wherein the constraining layer (third intermediate layer) comprises a sheath layer or an additional insulation layer (fig. 8, para [0065]).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenning et al. (US 2002/0074916 A1).

Claim 1:
Wenning discloses a method of installing an insulation product on a vessel (abstract, para [0028]), the method comprising securing an aerogel layer (20) around the vessel (10) (figs. 1 and 2, para [0031] and [0033]); positioning a constraining layer (18) around the aerogel layer (20) (figs. 1 and 2, para [0033]); and securing a (figs. 1 and 2, para [0033]).

Claim 2:
Wenning discloses the method of installing an insulation product on a pipe or vessel of claim 1, further comprising positioning a vapor barrier layer (17) around the constraining layer (18) (fig. 2, para [0033]).

Claim 5:
Wenning discloses the method of installing an insulation product on a pipe or vessel of claim 1, further comprising applying an additional insulation layer (17) around the aerogel layer (20) and the constraining layer (18) (figs. 1 and 2, para [0033]).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 3:
The prior art of record fails to disclose or fairly suggest the method of installing an insulation product on a pipe or vessel of claim 1, wherein the at least one aerogel insulation layer comprises aerogel compression insulation packets; positioning the aerogel layer around the pipe or vessel comprises arranging a plurality of aerogel insulation packets around an outer surface of the pipe or vessel in a compressed state; and the method further comprises puncturing the plurality of aerogel insulation packets upon positioning the constraining layer, thereby causing the plurality of aerogel insulation packets to expand.

Claim 6:
The prior art of record fails to disclose or fairly suggest the method of installing an insulation product on a pipe or vessel of claim 1, wherein the aerogel layer comprises a plurality of aerogel insulation packets; the method further comprises analyzing, using a computing device, a surface of the pipe or vessel to be insulated; and determining, using the computing device, an arrangement of the plurality of aerogel insulation packets to cover the surface of the pipe or vessel, the plurality of aerogel insulation packets comprising prefabricated aerogel insulation packets having one or more of different shapes and different sizes; and securing the aerogel layer comprises securing the prefabricated aerogel insulation packets on the surface of the pipe or vessel according to the determined arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blau et al. (US 3,346,016) discloses high temperature thermal insulation for piping systems. Fay et al. (US 5,368,184) discloses insulation for vessels carrying cryogenic liquids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Lee A Holly/Primary Examiner, Art Unit 3726